HARVEY, P. J.
This suit was brought by William H. Rhodes and others against the county judge and county commissioners of Shelby county, in their official capacity, and against A. F. Reichman and numerous other persons who purchased and now hold certain road bonds of road district No. 4 of said county. The purpose of the suit was to annul the bonds held by Reichman and others, and to enjoin the county officials from levying and collecting taxes for the payment of said bonds. The trial court rendered judgment annulling the bonds, and granting the injunction sought. That judgment was affirmed by the Court of Civil Appeals. 24 S.W.(2d) 728. The application for writ of error filed by Rhodes and others, and that filed by Reichman and others, were both granted.
While the case was pending in the Court of Civil Appeals, the question as to the validity of the bonds in controversy came before us, under a certificate from that court. At that time, we reached the conclusion that the bonds had become valid. The reasons upon which this conclusion was based are set out in the opinion then filed, which is reported in 118 Tex. at page 410, 16 S.W.(2d) 258. We adhere to that opinion. The bonds in controversy are valid.
An examination of the record before us discloses that Reichman and the other bondholders bought the bonds in open market, in good faith, and paid value therefor. They are holders in due course.
We recommend that the judgment of the trial court and that of the Court of Civii'Ap-peals be reversed, and that judgment be here rendered to the effect that the plaintiffs in error, William H. Rhodes and othérs, take nothing by their suit. 1 '
CURETON, C. J.
Judgments of the district court,and Court ■of Civil Appeals are both reversed,,and judgments here rendered for the defendants in error, E. L. Twing et al., as recommended by the Commission of Appeals.